     Case 2:18-cv-00519-GMN-EJY Document 43 Filed 08/28/20 Page 1 of 4




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   RUBEN ROBLEDO-OLVERA, an individual;                    Case No. 2:18-CV-00519-GMN-EJY
     NORMA CENICEROS-HERRADA, an
 5   individual; and NORMA CENICEROS-
     HERRADA as parent and natural guardian for                      AMENDED ORDER
 6   minor child RUBEN ROBLEDO,
 7                  Plaintiffs,
 8          v.
 9   DAVID SCOTT THROND, an individual; T.S.
     EXPRESS, INC., a foreign corporation and
10   DOES I through X, and ROE
     CORPORATIONS I through X, inclusive,
11
                    Defendants.
12

13          This Amended Order corrects a scrivener’s error that appears on page 3, lines 17 and 20 of
14   ECF No. 37. No other substantive changes to ECF No 37 have been made.
15          Before the Court is the Amended Petition for Compromise of Minor’s Claim (ECF No. 36)
16   filed by Norma Ceniceros-Herrada (“Petitioner”), the natural mother and legal guardian of Ruben
17   Robledo-Olvera (“Robledo”). The Amended Petition is unopposed.
18                                            BACKGROUND
19          Petitioner alleges that her son’s date of birth is July 4, 2003. In 2016, Robledo was a
20   passenger in the back seat of a vehicle, in which Petitioner was also present, when Defendant rear-
21   ended the vehicle. Defendant was driving a tractor trailer for T.S. Express, Inc. at the time. There
22   is no dispute that Defendant was acting within the course and scope of his employment at the time
23   he rear-ended the vehicle in which Robledo was a passenger. Over the next few months Robledo
24   received treatment. Robledo has no permanent injuries as a result of the accident.
25          Petitioner made a claim for damages on behalf of her son and Defendants, by way of their
26   insurer, agreed to pay $15,697.33 (the “Settlement”). The Settlement is subject to contingent
27   attorney’s fees in the amount of $4,000, and costs of $2,427.33. Robledo’s Settlement is also subject
28   to payment of $2,970.27 in medical bills. Petitioner believes this Settlement is in Robledo’s best
                                                     1
     Case 2:18-cv-00519-GMN-EJY Document 43 Filed 08/28/20 Page 2 of 4




 1   interest and has advised Robledo that acceptance of the Settlement will bar Robledo from seeking

 2   further relief from Defendants. Petitioner understands that the net Settlement funds will be placed

 3   in a block account with Wells Fargo Bank, which is an accredited banking institution in the State of

 4   Nevada. The net Settlement funds will not be available to Robledo until he is 18 years old. Petitioner

 5   requests the Court enter an order approving the proposed compromise of minor Robledo’s claim.

 6                                              DISCUSSION

 7          NRS 41.200 states that if an unemancipated minor has a disputed claim for money against a

 8   third person, then the parent or guardian of the minor has the right to compromise the claim. “Such

 9   compromise is not effective until it is approved by the district court[.]” The statute sets forth the

10   information that must be contained in any petition to compromise the disputed claim of a minor.

11   NRS 41.200.2 (a)-(h). If the claim involves a personal injury suffered by the minor, NRS 41.200.3

12   requires the petitioner submit all relevant medical and health care records, which must include

13   documentation of (a) the injury, prognosis, treatment, and progress of recovery of the minor; and (b)

14   the amount of medical expense incurred to date, the nature and amount of medical expenses which

15   have been paid and by whom, any amount owing for medical expenses and an estimate of the amount

16   of medical expenses which may be incurred in the future. NRS 41.200.4 states that if the court

17   approves the compromise of the claim of the minor, it must direct that the money be paid to the

18   parent or guardian of the minor, with or without the filing of any bond, as the court, in its discretion,

19   deems to be in the best interests of the minor. NRS 41.200.5 provides that upon receiving the

20   proceeds of the compromise, the parent or guardian to whom the proceeds of the settlement are

21   ordered to be paid, shall establish a blocked financial investment for the benefit of the minor with

22   the proceeds of the compromise.

23          28 U.S.C. § 636(c) authorizes a magistrate judge to order entry of a judgment in a civil action

24   upon the consent of the parties and when designated by the district court to exercise such jurisdiction.

25   See Allen v. Meyer, 755 F.3d 866, 868 (9th Cir. 2014). California Rule of Court 7.950 governs the

26   compromise of disputed claims of minors in a manner similar to NRS 41.200. Federal district courts

27   in California generally treat orders approving the compromise of minors’ claims as dispositive

28   matters, which may only be finally approved by a magistrate judge upon the consent of the parties
                                                       2
     Case 2:18-cv-00519-GMN-EJY Document 43 Filed 08/28/20 Page 3 of 4




 1   and the specific referral of the district judge. Otherwise, a magistrate judge may submit findings

 2   and recommendations for approval or disapproval of the proposed compromise. See Riddle v. The

 3   National Railroad Passenger Corporation, 2014 WL 5783825 (S.D. Cal. 2014) (magistrate judge

 4   approved minors’ compromise based on referral from district judge and consent of the parties);

 5   Moore v. Count of Kern, 2009 WL 3584355, *1 (E.D. Cal. 2009) (magistrate judge entered findings

 6   and recommendations regarding approval of petition for compromise of minor’s claim); and Romar

 7   v. Fresno Community Hospital and Medical Center, 2009 WL 1939023 (E.D. Cal. 2009) (order

 8   adopting in part findings and recommendations of magistrate judge following de novo review of

 9   petition to approve compromise). Therefore, the undersigned concludes that it is appropriate to issue

10   findings and recommendations to the District Judge pursuant to 28 U.S.C. § 636(b)(1)(B).

11          The Court finds that the Petition in this case, together with the exhibits attached thereto,

12   provides all of the information and documentation required under NRS 41.200. The Court further

13   finds that the proposed compromise is reasonable and appears to be in the best interest of the minor

14   Plaintiff Ruben Robledo-Olvera. The Court further finds that because the net amount to be paid for

15   the benefit of the minor Plaintiff is less than $10,000.00, Petitioner will not need to file periodic

16   verified annual reports detailing the activities of the blocked trust account during the previous twelve

17   (12) months, pursuant to NRS 41.200(5).

18          Accordingly,

19          IT IS HEREBY ORDERED that the Petition for Compromise of Minor’s Claim (ECF No.

20   36) is approved by the Court as follows:

21          1.      That the proposed settlement of the claim of the minor against David Scott Thrond

22                  and T.S. Express, Inc. is approved in the sum of $15,697.33.

23          2.      That the medical bill for Spinal Rehabilitation Center in the amount of $2,000.00 be

24                  paid out of the Settlement; that medical bills for Nevada Medical Consultants in the

25                  amount of $600 be paid out of the Settlement; that the medical bills for Shield

26                  Radiology Consulting in the amount of $130 be paid out of the Settlement; and, that

27                  the medical bills for Optum of $348.41 be paid out of the Settlement for a total

28                  amount in medical bills to be paid out of the Settlement to be $2,970.27.
                                                       3
     Case 2:18-cv-00519-GMN-EJY Document 43 Filed 08/28/20 Page 4 of 4




 1         3.    That attorney’s fees and costs of $4,000.00 and $2,427.33 respectively be paid out of

 2               the Settlement to Baker Law Offices.

 3         4.    That the net proceeds of $6,461.59 in general damages be deposited into a separate

 4               blocked account for Ruben Robledo at Wells Fargo Bank, a federally insured

 5               financial institution in the State of Nevada. Authorization to establish the blocked

 6               account for the benefit of the minor Robledo shall be given to the Petitioner,

 7               Robeldo’s mother or a representative of the Baker Law Offices.

 8         5.    That the funds deposited in the blocked trust account shall not be liquidated or

 9               diminished prior to July 4, 2021, upon the minor reaching the age of eighteen (18)

10               years, with Court approval, with a final accounting as to the funds and upon showing

11               that the withdrawal is in the best interest of the minor child.

12         6.    That the Petitioner shall, within sixty (60) days, file proof of the establishment of the

13               blocked account.

14

15         DATED: August 28, 2020

16

17

18
                                                ELAYNA J. YOUCHAH
19                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                   4
